Citation Nr: 0939301	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-31 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment of medical care expenses in the amount 
of $72,316.06, provided at Legacy Emanuel Hospital from July 
31, 2006 to August 11, 2006.  


REPRESENTATION

Appellant represented by:	Kurt L. Maul, Attorney


WITNESS AT HEARING ON APPEAL

Shannon Scheel, representing the appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to October 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Portland, 
Oregon, which denied the appellant's claim for payment of the 
cost of private medical expenses incurred at Legacy Emanuel 
Hospital from July 31, 2006 to August 11, 2006.  

The appellant's representative testified at a hearing 
conducted in July 2009 by the undersigned Veterans Law Judge 
via video conference.  A transcript of that hearing is of 
record.  The appellant was permitted an additional 30 days to 
supplement the record, and it submitted additional evidence 
in August 2009.  In light of the Board's favorable findings 
on the matters herein decided, there is no prejudice to the 
appellant in the Board considering that evidence without a 
waiver of initial consideration by the VAMC.  The VAMC will 
have the opportunity to consider that evidence in regard to 
the matter remanded below.  

The Board notes that the claim number used in this case is 
that of the Veteran, although the VAMC has certified that 
Legacy Emanuel Hospital is the appellant in this case.  The 
Board is aware of privacy concerns related to the appellant 
having access to that number.  However, in this case, the 
claim number was actually provided to VA by the appellant, 
thus demonstrating that it already had access to it.  
Moreover, the medical evidence discussed below was also 
provided by the appellant.  Therefore, in addressing these 
matters here, the Board is not revealing any private 
information about the Veteran that is not already in the 
possession of the appellant.  

The matter of whether the Veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17, within the 24-month period 
preceding the furnishing of emergency treatment is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the VAMC.


FINDINGS OF FACT

1.  Emergency services were provided to the Veteran in a 
hospital emergency department or a similar facility held out 
as providing emergency care to the public.

2.  The claim for payment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health. 

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

4.  The claim for payment of any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal 
facility.

5.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.  

6.  The Veteran has no coverage under a health-plan contract 
for payment, in whole or in part, for the emergency 
treatment. 

7.  The claimant has exhausted, without success, all claims 
and remedies reasonably available to it against a third party 
for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that 
could reasonably be pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's liability to the provider.

8.  The Veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided.


CONCLUSION OF LAW

All but one of the criteria for payment of unauthorized 
medical expenses provided at Legacy Emanuel Hospital from 
July 31, 2006 to August 11, 2006 have been met.  38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1002 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the Board's favorable decision regarding each of the matters 
herein decided, and its remand of the remaining matter, any 
discussion of the VCAA is unnecessary at this time.  


II.  Analysis

The appellant (Legacy Emanuel Hospital) is seeking payment of 
medical care expenses in the amount of $72,316.06, provided 
to the Veteran from July 31, 2006 to August 11, 2006. 

The governing law in this case, 38 U.S.C.A. § 1725, was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
payment under this authority a claimant has to satisfy all of 
the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24- month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided.  
See 38 C.F.R. § 17.1002 (2009).

In addition, a claimant is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the Veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2009).

Treatment records from Legacy Emanuel Hospital reveal that 
the Veteran was involved in a motor vehicle crash and was 
initially taken to another facility, but was transferred to 
Legacy Emanuel due to the extent of his injuries and a 
depressed Glasgow Coma Scale.  He was admitted to the 
emergency room on July 31, 2006, with head injuries, 
extensive facial fractures, extensive chest injuries, 
including rib fractures, a collapsed right lung, respiratory 
failure, as well as a fracture of the cervical spine.  The 
Veteran was admitted to the intensive care unit after initial 
evaluation.  

In this case, the evidence demonstrates that the emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public.  The hearing transcript includes testimony from 
the appellant's representative that Legacy is a Level I 
trauma center.  

The medical evidence discussed above also clearly 
demonstrates that the condition treated was of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health; and that an attempt to use a VA 
or other Federal facility/provider before hand would not have 
been considered reasonable by a prudent layperson.  Moreover, 
the appellant has certified that all of the treatment it 
provided and is now seeking payment for was for treatment for 
a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.  

The appellant has also submitted evidence in the form of a 
letter from the Veteran's insurer certifying that the Veteran 
has no insurance coverage for payment or reimbursement, in 
whole or in part, for the emergency treatment.  That letter 
verifies that the claimant has exhausted without success all 
claims and remedies reasonably available to it against a 
third party for payment.  The appellant also provided 
testimony to this effect at the hearing.  Moreover, as the 
Veteran was involved in a single-car accident, it would 
appear that the Veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued for 
the purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider.  

There appears to be no dispute that the Veteran is 
financially liable to the provider of emergency treatment 
(appellant) for that treatment.  Finally, as the Veteran has 
no service-connected disabilities, and is not participating 
in a rehabilitation program under 38 U.S.C. Ch. 31, the 
Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided.  

The only question remaining is whether, at the time the 
emergency treatment was furnished, the Veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment.  The VAMC did not address this matter in its 
decision.  It will be further addressed in the remand section 
below.  Nevertheless, to the extent of the Board's findings 
discussed above, a partial grant of the benefit sought on 
appeal is in order.  


ORDER

Entitlement to payment of medical care expenses in the amount 
of $72,316.06, provided at Legacy Emanuel Hospital from July 
31, 2006 to August 11, 2006 is granted in part.  


REMAND

As noted above, the claims file does not contain any 
documentation or finding on the part of the VAMC addressing 
the question of whether, at the time the emergency treatment 
was furnished, the Veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  As this is the sole 
remaining criterion for payment of the benefit sought on 
appeal, the VAMC must obtain documentation addressing this 
matter.  See 38 C.F.R. § 17.1002 (2009).  

Accordingly, the case is REMANDED for the following action:

Resolve the question of whether, at the 
time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment.  Associate with the 
claims file documentation supporting the 
decision.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, it and its attorney should 
be provided a supplemental statement of 
the case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


